We appreciate the earnestness and zeal manifested by counsel for appellant, and, if we could spare the time, we would set this motion for a rehearing down for oral argument. The trouble is that, if we hear oral arguments on motions for rehearing, it would practically double our work, and it would be impossible for us to dispose of the vast volume of business upon our docket. We have therefore been compelled to adopt the rule of only hearing oral arguments on motions for a rehearing in cases of the greatest magnitude, or where the court may be in doubt as to the questions involved. The questions involved in this case have been repeatedly considered by this court. Public interests require the statutes of the state *Page 242 
should receive a fixed and stable construction, and that which has been deliberately decided should not be changed, unless clearly shown to be wrong. Such are the many infirmities and imperfections of human nature that it is always possible that witnesses may have sworn falsely or have been mistaken with reference to that to which they have testified, and that juries may have misunderstood the testimony or the instructions of the court or may have arrived at improper conclusions, and that courts, both trial and appellate, may be mistaken in their rulings and decisions. Therefore, if the law required mathematical certainty in judicial proceedings, no verdict and no judgment could stand. It is possible in any given case that a defendant may have been improperly convicted. All that the law could require is that juries and courts should be satisfied to a moral certainty as to their verdicts and judgments.
We have given the questions involved in this case our most careful attention, and we can see no reason why a rehearing should be granted. The motion for a rehearing is therefore denied.